Citation Nr: 0802413	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-32 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative joint 
disease of the cervical spine.   
 
2.  Whether new and material evidence has been received to 
reopen claims for service connection for bilateral elbow, 
hip, and hand disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1965 to April 1967 
and from November 1990 to May 1991.  He also had additional 
service in the Naval Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
degenerative joint disease of the cervical spine and 
determined that new and material evidence had not been 
submitted to reopen claims for service connection for 
bilateral elbow, hip, and hand disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran's claims for service connection for degenerative 
joint disease of the cervical spine and for bilateral elbow 
and hip disabilities were previously denied in a December 
1998 Board decision.  The veteran's claim for service 
connection for bilateral hand disabilities was previously 
denied in an August 1997 RO decision.  In a May 2004 rating 
decision (noted above), the RO declined to reopen those 
claims.  While the RO declined to reopen those claims, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The decision of the United States Court of Appeals for 
Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this 
case, the veteran has not yet been notified as to the 
specific evidence necessary to reopen his claims for service 
connection.  The Board notes that a February 2004 letter to 
the veteran did not refer to the December 1998 Board decision 
or the August 1997 RO decision, and did not address the bases 
upon which the prior claims were denied.  On remand, the 
veteran should be so notified.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) 
that:  (1) notifies the veteran of the 
evidence and information necessary to 
reopen the claims for service 
connection for degenerative joint 
disease of the cervical spine and for 
bilateral hip, elbow, and hand 
disabilities, (i.e., describes what new 
and material evidence is under the 
current standard); and (2) notifies the 
veteran of what specific evidence would 
be required to substantiate the element 
or elements needed for service 
connection that were found insufficient 
in the prior denials on the merits 
(i.e., an opinion relating his current 
degenerative joint disease of the 
cervical spine and bilateral elbow, 
hip, and hand disabilities to his 
period of active service, to an event 
or injury in service, or to a service-
connected disability).  

2.  Thereafter, readjudicate the claims 
as to whether new and material evidence 
has been submitted to reopen claims for 
service connection for degenerative 
joint disease of the cervical spine and 
for bilateral elbow, hip, and hand 
disabilities.  If any benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case to 
the veteran and his representative, and 
provide an opportunity to respond, 
before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

